Citation Nr: 0937141	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  07-39 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a left knee 
disability, and if so, whether the reopened claim may be 
granted.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a right knee 
disability, and if so, whether the reopened claim may be 
granted.

3.  Entitlement to service connection for a class III 
occlusion (underbite) as a dental condition for compensation 
purposes.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant, spouse


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from 
May 1979 to July 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision 
issued by the San Diego, California, Regional Office (RO) of 
the United States Department of Veterans Affairs, which  that 
declined to reopen previously denied claims of service 
connection for right and left knee disabilities, and denied 
service connection for a dental condition (for compensation 
purposes.  During the pendency of the appeal, the Veteran 
relocated, and the RO in Montgomery, Alabama, assumed 
jurisdiction over the claims.

The Veteran and his wife testified before the undersigned 
Acting Veterans Law Judge at an August 2009 hearing held in 
Washington, D.C.

The Board notes that the Veteran indicated during his hearing 
that he was also seeking eligibility for dental treatment 
from VA.  The Statement of the Case (SOC) dated in November 
2007 indicates that the RO referred the Veteran's dental 
treatment eligibility claim to the local VA Medical Center 
(VAMC) for initial action.  The current status of that claim 
is not shown in the claims file and, at the hearing, the 
Veteran's representative indicated that he was unaware 
whether a determination was made.  Thus, there is no 
indication whether a determination as to the Veteran's 
eligibility for dental treatment was rendered, nor is there 
any indication that a timely appeal from any such decision 
was filed.  Consequently, the Veteran's claim for eligibility 
for dental treatment is not now before the Board.  However, 
the RO should determine the current status of the Veteran's 
dental treatment claim and ensure that it was, or is being, 
appropriately processed.

The Board also notes that the Veteran indicated that he 
wished to file a claim alleging clear and unmistakable error 
(CUE) in a January 1983 rating decision denying service 
connection for knee disabilities.  As this claim is 
inextricably intertwined with the current appeal regarding 
reopening of his claims for service connection for these 
disabilities, the CUE claim is further addressed in the 
remand portion of this decision, along with the issues of 
whether new and material evidence has been received to reopen 
claims for service connection for right and left knee 
disabilities.   These claims are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's underbite is a congenital or developmental 
abnormality; there is no allegation or showing of any dental 
trauma during service.  


CONCLUSION OF LAW

Service connection for a class III occlusion (underbite) as a 
dental condition for compensation purposes is not warranted.  
38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 4.9 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist


As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

In this case, legally adequate notice was provided in a May 
2005 letter, prior to the initial adjudication of the claim 
decided here.  The letter informed him what the evidence 
needed to show in order to establish service connection and 
explained VA's duty to assist the Veteran in obtaining the 
evidence necessary to substantiate his claim.  The letter 
identified the types of evidence that VA was responsible for 
obtaining and explained what types of evidence that the 
Veteran was responsible for ensuring that VA received.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  The letter did not inform the Veteran 
of VA policies and practices with regard to assignment of 
effective dates and disability evaluations for service 
connected disabilities.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  This notice was provided in May 2006 
correspondence, however.  A multipart notice suffices so long 
as the notice affords the claimant understandable information 
and a meaningful opportunity to participate in the claims 
process.  Mayfield v. Nicholson, 444 F.3d 1328 at 1333 (Fed. 
Cir. 2006).

VA additionally has a duty to assist the Veteran in the 
development of the claim.  This duty includes assisting the 
Veteran in the procurement of service treatment records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, VA has obtained the Veteran's service treatment 
records, including dental records, and VA treatment records 
as identified by the Veteran or in the record.  The Veteran 
and his spouse testified before the undersigned Acting 
Veterans Law Judge at an August 2009 hearing that was held in 
Washington, DC, the transcript of which is of record.

The Veteran was not afforded a VA examination in this case.  
The Board notes that VA is required to provide a medical 
examination or medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5107A(d).  An examination is considered necessary 
if the record contains competent evidence that (a) the 
Veteran has a current disability or persistent or recurrent 
symptoms of a disability; (b) the disability or symptoms may 
be associated with the Veteran's service; and (c) the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  Id.  Here, VA was not required to 
provide an examination with respect to the Veteran's claim 
for service connection for his underbite because the record 
does not contain any competent evidence that this condition 
may be associated with his military service or with a service 
connected disability.  

II.  Service connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in, or aggravated by, 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  The requirement that a current disability exist 
is satisfied if the claimant had a disability at the time his 
claim for VA disability compensation was filed or during the 
pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007).  

A Veteran who served for at least six months is presumed to 
have been in sound condition upon entry into military service 
except as to defects, infirmities, or disorders noted at the 
time of his or her entrance examination, or where evidence of 
medical judgment warrants a finding that the disease or 
injury preexisted acceptance and enrollment into the 
military.  38 U.S.C.A. § 1132; 38 C.F.R. § 3.304.

However, congenital or developmental defects; absent, 
displaced, or supernumerary parts; refractive error of the 
eye; personality disorders; and mental deficiency are not 
diseases or defects for disability compensation purposes 
within the meaning of applicable legislation.  38 C.F.R. 
§ 4.9.  

In this case, the Veteran's underbite was not noted on his 
August 1978 enlistment examination.  It was first noted at a 
June 1979 dental examination, which was apparently the 
Veteran's first in-service dental examination.  Service 
treatment records dated in March 1981 and January 1982 
indicate that the Veteran was to be evaluated for 
orthographic surgery to correct this.  However, it appears 
that this surgery was not accomplished prior to the Veteran's 
discharge from military service.  He did have other dental 
surgery involving his molars.  

At his August 2009 hearing, the Veteran explicitly denied 
experiencing any trauma to his jaw during his service.  He 
testified that shortly after he joined the Marines medical or 
dental personnel noted that he had a bad underbite.  He 
indicated that this was a long standing problem, and not one 
which first arose in service.  He specifically denied any 
trauma to the jaw in service.  The Veteran testified that 
Marine Corps dentists performed some dental work involving 
his molars, but never performed the surgery needed to correct 
his underbite.  A hurricane hit Paris Island during his 
training period, and the time was not available to perform 
the procedure.  Currently, he is seeking compensation and 
treatment for his dental disorder.  He did not provide 
additional information about his underbite.

The Veteran's underbite is a congenital or developmental 
defect that is not subject to service connection.  Dorland's 
Illustrated Medical Dictionary, 31st Edition (2007) defines 
retrognathism (the medical term for an underbite) as the 
"abnormal posterior positioning of one or both of the jaws, 
particularly the mandible, relative to the facial skeleton 
and soft tissues."  Id.  Thus, absent any contention by the 
Veteran that this disorder was caused by any sort of trauma 
to the jaw in service, it consists of a "displaced part" 
within the meaning of 38 C.F.R. § 4.9.  The Board stresses 
that the Veteran does not allege, and the evidence of record 
does not demonstrate, any trauma to the face or jaw which 
could potentially cause the current underbite.  The claim 
must be denied.

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the Veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine is inapplicable in the instant case because the 
preponderance of the evidence is against the Veteran's claim. 
See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).  


ORDER

Service connection for a class III occlusion (underbite) as a 
dental condition for compensation purposes is denied.


REMAND

The Veteran has sought to reopen his claims for service 
connection for left and right knee disabilities.  These 
claims were previously denied in a rating decision dated in 
January 1983, which found that a pre-existing bilateral knee 
condition was not aggravated by service.

As regards the current claim, the Veteran testified in August 
2009 that he was receiving ongoing treatment for his knees 
from a Dr. K at the VAMC.  He contends that VA records 
include not only information on the current status of the 
bilateral knee disability, but also statements and findings 
regarding the etiology of the current condition.  These 
records are therefore potentially relevant to the current 
claim, and must be obtained pursuant to the VA's duty to 
assist under the VCAA.

Moreover, the Veteran alleged at the August 2009 hearing that 
CUE exists in the January 1983 decision regarding service 
connection for his knees.  He contends that VA made an error 
of law in not considering the presumption of soundness.

The Veteran's application to reopen his claims for service 
connection for his knee disabilities are inextricably 
intertwined with his CUE claim.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991 (issues are "inextricably 
intertwined" when they are so closely tied together that a 
final Board decision cannot be rendered unless both issues 
have been considered).  If the Veteran's CUE claim is 
granted, then his application to reopen his claims for 
service connection for abnormal patellofemoral articulations 
with secondary retropatellar pain syndrome of his knees will 
be rendered moot.  The Veteran's CUE claim must be 
adjudicated before the reopening of his service connection 
claims are addressed.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain complete VA 
treatment records from the Central Alabama 
Veterans Health Care System, to include 
all associated medical centers and 
clinics.

2.  The RO should develop and adjudicate 
the Veteran's claim of CUE in the January 
1983 rating decision.

3.  After completion of the above, if and 
only if the CUE claim is denied, the RO 
should review the claims file to ensure 
that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claims on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the Veteran and his 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the appellant unless he is 
notified.  

Thereafter, if applicable, the case should be returned to the 
Board for further appellate review.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


